Case 2:20-cv-03126-PSG-GJS Document 25 Filed 10/29/20 Page 1 of 2 Page ID #:328




   1
   2
   3
                                                   10/29/2020
   4
   5
   6
                                                         JS-6
   7
   8                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11    Chris Langer,                          Case 2:20-cv-03126-PSG-GJS
  12           Plaintiff,                      [proposed] Judgment
                                               (re: Default Judgment)
  13      v.
  14    Eric Han;
        Safety Cycles Inc., a California
  15    Corporation;
        and Does 1-10,
  16
               Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           1

       Proposed Judgement                                  Case: 2:20-cv-03126-PSG-GJS
Case 2:20-cv-03126-PSG-GJS Document 25 Filed 10/29/20 Page 2 of 2 Page ID #:329




   1         Upon review of the court files, the application for default judgment,
   2   the declarations submitted in support of the default judgment, and the
   3   evidence presented having been fully considered, it is hereby ordered and
   4   adjudged that plaintiff Chris Langer shall have monitary JUDGMENT in his
   5   favor and against defendants Eric Han and Safety Cycles Inc., for $4,398.50
   6   in attorney’s fees and costs.
   7         Additionally, defendants Eric Han and Safety Cycles Inc., are ordered
   8   to provide wheelchair accessible parking space at the Safety Cycle store
   9   located at 1018 N. Western Avenue, Los Angeles, California, in compliance
  10   with the Americans with Disabilities Act Accessibility Guidelines.
  11
  12
               10/29/2020
  13   Dated: _________     By:__________________________________________
                            United States District Judge
  14
  15
  16   Presented by:
  17   Russell Handy, Esq.
  18
       858-375-7385
       russ@potterhandy.com
  19
       Attorney for Plaintiff
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               2

       Proposed Judgement                                       Case: 2:20-cv-03126-PSG-GJS
